Citation Nr: 1113651	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-33 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative disc disease of the cervical spine with myofascial strain of the cervical, paraspinal, and upper trapezius muscles (cervical spine disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from September 2002 to November 2003. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in April 2009.  A transcript of the hearing is associated with the claims file. 

In August 2009, the Board remanded the claim for further development. 
 

FINDING OF FACT

The Veteran's cervical spine disorder is manifested by a limitation of flexion of the cervical spine greater than 30 degrees and a combined range of motion of the cervical spine greater than 170 degrees with no clinical observations of muscle spasms or abnormal contour during the period covered by this appeal.  The Veteran experiences neck muscle stiffness, pain, and loss of sleep and uses over-the-counter medication and a heating pad but no brace.  He is able to work full time and operate an automobile with no incapacitating episodes in a twelve month period.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for degenerative disc disease of the cervical spine with myofascial strain to the cervical, paraspinal, and upper trapezius muscles have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243, 4.73, Diagnostic Codes 5322, 5323 (2010).  
REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, VA must notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.   However, the Court of Appeals for the Federal Circuit (Federal Circuit) vacated that portion of the lower court decision that required notification of alternate diagnostic codes or potential daily life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir., 2009).

In November 2006, the RO provided notice that did not satisfy all the requirements.  The notice requested evidence to demonstrate that the disability had become more severe, provided examples of the types of evidence that would be considered, and provided general notice of how a rating would be determined.  The notice did not request evidence to show the effect of the worsening symptoms on the Veteran's employment and did not provide notice of the applicable measurement and test criteria.  After the initial decision on the claim in April 2007, the RO provided adequate notice in May 2008 that included the applicable rating criteria and advised the Veteran to provide evidence of the effect of his disability on his occupation.  The RO and the Appeals Management Center readjudicated the claim in supplemental statements of the case in October 2008 and December 2010.  Further, in an April 2009 hearing, the Veteran provided testimony regarding the effect of his disability on his employment and school attendance.  Therefore, the Board concludes that the Veteran had actual knowledge of the requirements to substantiate the claim and that the notice timing error was not prejudicial. 

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army military policeman.  He contends that his cervical spine disorder is more severe than is contemplated by the current rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease are as follows: a 10 percent rating is warranted forward flexion of the cervical spine greater than 30 degrees but not greater than 45 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or contour.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of less than 15 degrees or for favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the cervical spine or forward flexion of the thoracolumbar spine to 30 degrees or less.  This rating formula applies to cervical strain, spondylolisthesis, spondylolisthesis, and degenerative arthritis of the spine.  Neurologic abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237, 5242, Note (1).  

Normal ranges of motion for the cervical spine are 45 degrees forward flexion and extension and lateral flexion, and 80 degrees rotation.  38 C.F.R. § 4.71a, Plate V (2010). 

Intervertebral disc syndrome permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  A compensable rating is warranted if there are incapacitating episodes having a total duration of at least one week but less than two weeks in the past year.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Injuries to muscles of Group XXII that control rotary and forward movements of the head and Group XXIII that control motion of the head from the side and back of the neck warrant a noncompensable rating if symptoms are slight, a 10 percent rating if moderate, a 20 percent rating if moderately severe, and a 30 percent rating if severe.  38 C.F.R. § 4.73, Diagnostic Codes 5322, 5323. 

Service treatment records showed that the Veteran sought medical care starting in May 2003 for chronic neck pain and stiffness and recurrent headaches after performing repetitive heavy lifting.  The Veteran did not report any previous trauma.  Imaging studies showed marked scoliosis and narrowing of the C2-3 disc space.  The Veteran underwent chiropractic treatment from June 2003 to September 2003 with some improvement noted by clinicians at the end of the course of treatment.  The Veteran received an early honorable discharge for unrelated medical reasons.  

Service personnel records showed that the Veteran enlisted and volunteered for airborne training but was disenrolled at his request during school inprocessing.  The Veteran did not perform overseas service.  

In December 2003, a VA physician noted a review of the service treatment records and that the Veteran denied any traumatic neck injury.  The Veteran reported that he experienced a pinching and tightening of his neck and was unable to participate in sports or lift moderate weight with his arms.  However, he reported that he was able to perform exertional activities at work as a security guard and all daily activities including extended walking.  He did not use medication or a neck brace.  He did not report periods of incapacitation with treatment or bed rest ordered by a physician.  On examination, range of motion was 40 degrees flexion, 28 degrees extension, 26 degrees bidirectional lateral flexion and 74 degrees bidirectional rotation with only minor changes after four repetitions.  The combined range of motion was 268 degrees.  There were no neurologic deficits or muscle weakness, but there was pain to palpation of the cervical musculature with a slight loss of motion.  In February 2004, a magnetic resonance image showed no central canal stenosis, herniated discs, or neural foramen narrowing.  

In April 2004, the RO granted service connection and a 10 percent rating for degenerative disc disease of the cervical spine, effective the day following discharge from service.   The RO received the Veteran's claim for an increased rating in July 2006.  

A law enforcement agency report showed that the Veteran was involved in a motor vehicle accident in May 2004 when he was partially ejected.  There are no records of hospitalization after the accident, but records of treatment by a private chiropractor from September 2004 to May 2006 showed periodic treatment for a sore and stiff neck.  In May 2006, the chiropractor noted in a final entry that the Veteran was approaching his pre-injury status.  Range of motion was 50 degrees flexion, 50 degrees extension, 45 and 40 degrees left and right lateral flexion, and 90 degrees bidirectional rotation.  The combined range of motion was 365 degrees.  There was stiffness on flexion but no pain on other directions of motion.  In a September 2006 statement, the Veteran noted that the chiropractic treatment made no difference in his neck pain.  

During this period of time, the Veteran also received regular treatment at a VA clinic.  In June 2005, a primary care physician noted the Veteran's reports of recurrent episodes of neck pain since overexertion in service.  The Veteran reported seeing a chiropractor from October 2004 to January 2005 but that he had not been prescribed medication or a course of physical therapy.  The Veteran reported working on the loading dock at a post office facility.   

In January 2007, a VA physician noted a review of the claims file and the Veteran's report of an injury during a pugil stick drill in basic training.  The Veteran reported that he was briefly unconscious and experienced increasing neck pain after the injury but did not seek treatment.   The Veteran also reported sustaining an injury to his neck in January 2006 when he hit his head on a pole on his way to work.  He was out of work for one day with no follow-up treatment.  The Veteran reported that his neck pain interfered with sleep and that he missed work two or three times in the past six months because of neck pain.   The Veteran reported that he continued to work a full eight hour shift as a forklift driver but that he experienced constant moderate neck pain with severe flare-ups and muscle spasms after lifting activities.  

The physician noted that recent X-rays and computed tomography studies of the neck showed narrowing of the C2-3 disc space and degenerative changes at C3-4.  On examination, the physician noted asymmetry of shoulder height and tenderness to palpation of the cervical paraspinal and upper trapezius muscles.  Multiple trigger points radiated numbness to the upper extremities.  Range of cervical motion was 40 degrees flexion, 40 degrees extension, 20 degrees bidirectional lateral flexion, and 55 and 50 degrees left and right rotation with a slight decrease of rotation only on repetition.  The combined range of motion was 225 degrees.  The physician diagnosed myofascial strain of the cervical paraspinal and trapezius muscles with multiple trigger points and degenerative disc disease of the cervical spine.  In a March 2007 addendum, the physician noted that the muscle strain was related to the degenerative disease noted in service.  There was no radiculopathy, muscle spasm, or guarding productive of an abnormal gait, spine contours such as scoliosis, reverse lordosis, or abnormal kyphosis.

In February 2007, a private primary care physician noted the Veteran's reports of conflicts at work and missing 12 days of work in the previous six months because of mental health and respiratory disorders.  VA primary care records also showed notes from physicians authorizing absence from work or restriction of operation of heavy equipment for mental health reasons.  VA physical therapy clinicians noted that the Veteran experienced headaches, sinus pressure, and cysts in the neck area that the Veteran attributed to aggravation of neck pain.  

In February 2007, the RO granted service connection and a 10 percent rating for chronic headaches.   In April 2007 granted service connection and a 30 percent rating for a psychiatric disorder.    

In September 2007, another VA physician did not note a review of the claims file but accurately summarized the history of the cervical disorder and referred to earlier imaging studies and the January 2007 examination report.  The physician noted that clinicians noted some improvement in neck discomfort after a course of physical therapy ending in April 2007.  However, the Veteran reported that he continued to experience pain after particular work-related duties.  The Veteran did not wear a brace but used over-the-counter medication for pain.  He reported some intermittent tingling and numbness of the shoulders and neck and one day of bed rest after emergency room treatment for headaches in the past 12 months. On examination, range of motion was 40 degrees flexion, 40 degrees extension, 30 degrees bidirectional lateral flexion, and 55 and 45 degrees left and right rotation.  The combined range of motion was 240 degrees.  There was no additional loss of function on repetition, no neurologic deficits, and no muscle weakness.  X-rays showed narrowed C2-3 spacing that the evaluator assessed as possibly developmental.  A magnetic resonance image showed narrowing at C3-4. 

In December 2007, a VA primary care clinician noted that the Veteran had taken a new job as a mechanic and bus driver and was returning to a part-time education program.  

In June 2008, a VA physician noted a review of the claims file and the Veteran's report that his new job required more bending and lifting that aggravated his neck strain causing constant pain, headaches, and loss of sleep.  The Veteran reported missing 15 days of work in the previous six months due to neck pain.  Otherwise, the Veteran worked 40 hours per week and was able to drive an automobile and care for his home.  On examination, the physician noted a symmetrical appearance of the neck musculature with no muscle spasms.  Range of motion was 35 degrees flexion, 35 degrees extension, 32 and 25 degrees left and right lateral flexion, and 45 degrees bidirectional rotation with pain at the limit of motion but with no additional loss of function on repetition.  The combined range of motion was 187 degrees.  Strength and reflexes were normal but with some decreased sensation to pinprick of the hands below the wrists.  The physician diagnosed myofascial strain of the cervical paraspinal and upper trapezius muscles and degenerative disc disease of the cervical spine.  

In an April 2009 Board hearing, the Veteran stated that he continued to experience chronic neck pain, headaches, spasms, and loss of range of motion throughout the day that caused him to miss work twice per month and seek treatment at a private hospital emergency room every four to six months.  He used over-the-counter medication and a heating pad on a daily basis.  He stated that he incurred the disorder in service as a result of heavy lifting and hard landings in parachute jumps, the latter inconsistent with service records that showed he did not participate in  paratrooper training.  He stated that the disorder had become more severe since the last examination in 2008, that he was unable to sit for extended periods of time, and that he was occasionally unable to drive an automobile. 

In August 2009, the Board remanded the claim to obtain records of private emergency room treatment, any additional VA outpatient treatment, and a current VA examination. 

Private hospital records were obtained and showed emergency room treatment on two occasions.  In August 2007, the Veteran was examined for neck pain and headaches with mild nausea.  On examination, a physician noted paraspinal muscle tenderness radiating to the shoulders but no cervical spine tenderness.  The Veteran received intravenous treatment for pain, oral medication to use as needed, and an excuse from work for that evening.  In February 2009, the Veteran received treatment for a skin abscess on the anterior of the neck.  

In January 2010, VA mental health clinicians noted the Veteran's reports of difficulty managing mental health symptoms that were affecting his ability to continue to work.  The Veteran also reported that his primary care provider attributed his neck pain to stress.  

In March 2010, a VA physician noted the Veteran's report of pain and stiffness in the back of the head that became more severe later in the day.  The Veteran reported having been laid off from his job as a mechanic and bus driver for contract reasons in February 2009 and was now a full time student.  He reported no incapacitating episodes in the previous 12 months but had missed some school time because of neck pain.  He reported that he experienced neck muscle spasms and tingling of the left arm with flare-ups twice per week.  On examination, range of motion was 35 degrees flexion, 25 degrees extension, 30 degrees bidirectional lateral flexion, and 45 degrees bidirectional rotation.  The combined range of motion was 210 degrees.  The physician noted symmetry of the paracervical muscles with no muscle spasms or weakness.  Reflexes and sensation were intact bilaterally.  On palpation of the cervical spine, there was a trigger point of the left trapezius muscle but no tenderness of the spine or of the right trapezius muscle.  The physician referred to the 2007 imaging studies and concluded that the Veteran's pain was myofascial which can also cause tingling and numbness.  The physician concluded that there was no evidence or neurological involvement or radiculopathy.   

The Board concludes that a rating in excess of 10 percent for degenerative disc disease of the cervical spine with myofascial strain to the cervical, paraspinal, and upper trapezius muscles is not warranted at any time during the period covered by this appeal.   In all examinations since 2005, the range of flexion of the cervical spine was measured as greater than 30 degrees with a combined range greater than 170 degrees.  There was either slight or no additional loss of function on repetition.  The Veteran used over-the-counter medication and a heating pad for pain but did not use a brace.  The Veteran experienced stiffness and pain particularly at the end of the range of motion and interruption of sleep.  There is imaging evidence of disc space narrowing at two levels.  Although a clinician in service noted scoliosis, all 
subsequent examiners after service noted no abnormal contour or asymmetry.  Examiners noted trigger points for pain in the paraspinal muscles but did not note muscle spasms or weakness on any examination.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted.  A higher rating under the Formula is not warranted because the range of flexion is not less than 30 degrees and because muscle spasms and abnormal contour were not noted in examinations after service.  

The Veteran is competent to report on the nature and frequency of his symptoms including tingling and numbness and on the effect of his symptoms on his employment and daily activities.  The Veteran's report of symptoms of tingling and numbness are credible.  However, the Board places greater probative weight on the conclusions of several examiners that the disorder does not have a neurologic component or radiculopathy and that the symptoms are related to the myofascial strain.  Therefore, a separate rating for neurologic deficits is not warranted. 

A compensable rating for intervertebral disc syndrome is not warranted because there is no lay or medical evidence of incapacitating episodes requiring treatment and bed rest ordered by a physician with duration of at least one week in a 12 month period.  Although the Veteran reported that he missed work twice per month and was treated in an emergency room every four to six months, he denied that the episodes were incapacitating.  Moreover, there is clinical evidence of only one emergency room visit at the facility identified by the Veteran.  He was excused from work for one evening with no orders for bed rest.  Further, VA mental health records showed several occasions when his mental health disorder was the cause of missed work.  

Alternatively, a  higher rating under the criteria for muscle injuries is not warranted because the limitations imposed by muscle stiffness are best described as moderate but not moderately severe.  Although the Veteran experiences pain, loss of sleep, difficulty lifting, and sitting for long periods of time, he is able to drive an automobile, perform household chores, and attend full time school.  He did report switching jobs to obtain less physically demanding employment, but his new job also required lifting.  He was able to perform the work satisfactorily and left the most recent job as a mechanic for non-medical reasons.  Ranges of motion measured during many examinations and the use of over-the-counter medication are not consistent with an inability to operate an automobile.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected cervical spine disorder results in a unique disability that is not addressed by the rating criteria.  The Veteran's contention of frequent emergency room treatments is not supported by the record of only one such treatment for less than one day in 2007.  The Veteran reported that he had difficulty with lifting while working at a post office facility and as a bus driver and mechanic, but there is no evidence that he was terminated or left the position specifically because he was unable to accomplish the duties of his employment.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for degenerative disc disease of the cervical spine with myofascial strain of the cervical, paraspinal, and upper trapezius muscles is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


